                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE


UNITED STATES OF AMERICA,                       )
                                                )
                              Plaintiff,        )
                                                )
                      v.                        )
                                                )                   No. 2:19-CR-148-JRG-HBG
                                                )
JAMES ROBERT BLEVINS,                           )
                                                )
                              Defendant.        )
                                                )


                               MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation, as may be appropriate. The parties

appeared before the undersigned by video teleconference on September 18, 2019, for an initial

appearance and arraignment on the Indictment [Doc. 1]. Assistant United States Attorney Emily

Michelle Swecker appeared on behalf of the United States. The Court appointed Attorney Joseph

Oren McAfee to represent Defendant Blevins. The Court provided the parties dates within the

seventy-day time frame set by the Speedy Trial Act, 18 U.S.C. § 3161, including a trial date of

November 14, 2019, and a motion deadline of September 24, 2019. Defense counsel requested a

continuance of this trial date and schedule, because the motion deadline only gave him four

business days to review the discovery and prepare and file pretrial motions. Mr. McAfee stated

that the Defendant waived his right to a speedy trial with respect to the oral motion. AUSA

Swecker did not object to the requested continuance. The parties agreed on a new trial date

December 19, 2019.
       The Court finds the Defendant’s oral motion to continue the trial and other deadlines is not

opposed by the Government and is well-taken. The Court also finds that the ends of justice served

by granting a continuance outweigh the interest of the Defendant and the public in a speedy trial.

18 U.S.C. § 3161(h)(7)(A). Defendant first appeared and counsel was appointed on September

18, 2019, less than a week before the September 24 motion deadline. The Court finds that defense

counsel needs additional time to review discovery and to prepare and file pretrial motions. The

Court set a new motion deadline of October 24, 2019, and a response deadline of November 7,

2019. These new deadlines do not provide sufficient time to litigate any pretrial motions and

prepare the case for trial in light of the rulings on those motions, before the November 14 trial

date. Accordingly, the Court finds that without a continuance, defense counsel would not have the

reasonable time necessary to prepare for trial, even proceeding with due diligence. See 18 U.S.C.

§ 3161(h)(7)(B)(iv).

       The Defendant’s oral motion to continue the trial and other pretrial deadlines is

GRANTED, and the trial of this case is reset to December 19, 2019. The Court finds that all the

time between the initial appearance and arraignment on September 18, 2019, and the new trial date

of December 19, 2019, is fully excludable time under the Speedy Trial Act for the reasons set forth

herein. See 18 U.S.C. § 3161(h)(7)(A)-(B). With regard to additional scheduling in this case, the

Court set the following deadlines: The deadline for filing pretrial motions is reset to October 24,

2019. Responses to motions are due on or before November 7, 2019. The deadline for concluding

plea negotiations and filing a plea agreement in the record is December 5, 2019. Accordingly, it

is ORDERED as follows:

          (1) Defendant Blevins’s oral motion to continue the trial and schedule
              is GRANTED;




                                                2
  (2) The trial of this matter is reset to commence on
      December 19, 2019, at 9:00 a.m., before the Honorable J. Ronnie
      Greer, United States District Judge;

  (3) All time between the initial appearance and arraignment on
      September 18, 2019, and the new trial date of December 19, 2019,
      is fully excludable time under the Speedy Trial Act for the reasons
      set forth herein;

  (4) The new deadline for filing pretrial motions is October 24, 2019;

  (5) Responses to motions are due on or before November 7, 2019;

  (6) The deadline for concluding plea negotiations is extended to
      December 5, 2019;

  (7) All other instructions and deadlines contained in the Court’s Order
      on Discovery and Scheduling [Doc. 4] shall remain the same.

IT IS SO ORDERED.
                                    ENTER:


                                    United States Magistrate Judge




                                       3
